J. A02036/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

TAMARA K. KNIGHT                       :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                  v.                   :
                                       :
PATRICK G. KNIGHT,                     :        No. 1079 WDA 2019
                                       :
                       Appellant       :


               Appeal from the Decree Entered June 26, 2019,
               in the Court of Common Pleas of Greene County
                   Civil Division at No. No. 533 A.D. of 2016



TAMARA K. KNIGHT,                      :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :        No. 1125 WDA 2019
                                       :
PATRICK G. KNIGHT                      :


               Appeal from the Decree Entered June 26, 2019,
               in the Court of Common Pleas of Greene County
                     Civil Division at No. 533 A.D. of 2016



TAMARA K. KNIGHT,                      :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :        No. 1214 WDA 2019
                                       :
PATRICK G. KNIGHT                      :


                 Appeal from the Order Dated July 10, 2019,
               in the Court of Common Pleas of Greene County
                    Domestic Relations at No. 196 DR 2009
J. A02036/20




BEFORE: SHOGAN, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED JUNE 16, 2020

      In these consolidated cross-appeals docketed at No. 1079 WDA 2019

and No. 1125 WDA 2019, Patrick D. Knight (“Husband”) and Tamara K. Knight

(“Wife”), respectively, challenge the trial court’s equitable distribution of the

marital estate in the divorce proceedings between them.1         Husband’s and

Wife’s consolidated cross-appeals have been consolidated with Wife’s appeal

of the trial court’s July 10, 2019 order that terminated her spousal support

and that this court docketed at No. 1214 WDA 2019. We affirm the divorce

decree. We reverse the July 10, 2019 order that terminated Wife’s spousal

support.

      The record reflects that Husband and Wife married on August 4, 1984.

Wife initiated these proceedings by filing a complaint in divorce on July 5,

2016. Wife’s claims for divorce, equitable distribution, alimony pendent lite,

spousal support, alimony, counsel fees, costs, and expenses proceeded before

a master.    Following a three-day hearing, the master filed a report and




1 We note that in his notice of appeal, Husband purports to appeal from the
trial court’s June 25, 2019 order approving and adopting the master’s report
and recommendations. The final, appealable order in divorce litigation,
however, is the divorce decree. Wilson v. Wilson, 828 A.2d 376, 378
(Pa.Super. 2003). We have corrected the caption of Husband’s appeal
docketed at No. 1079 WDA 2019 to reflect that his appeal is from the divorce
decree entered on June 26, 2019.


                                      -2-
J. A02036/20


recommendations on August 1, 2018 (“master’s report”). Both parties filed

exceptions. The trial court then directed the parties to file proposed findings

of fact, conclusions of law, and a proposed order. The parties complied. The

trial court then made the following findings of fact:

            Neither Party has been previously married, and all
            surviving children born of this marriage are adults.

            Wife, born July 30, 1963, resides at 430 Patterson Run
            Road, Waynesburg, Pennsylvania.           Wife has a
            High School Diploma, having graduated in 1981.
            Following high school she attended nine months of
            post-secondary education in Morgantown, West
            Virginia, at the conclusion of which she received a
            dental assistant certificate. Wife, however, never
            secured employment in that field. After marriage,
            Wife worked for a number of years for David Knight,
            her father-in-law, at “Knight’s Market” in Jefferson,
            Pennsylvania.      While Wife was predominately a
            “stay-at-home” wife and mother, she did, at intervals,
            work at various other unskilled labor jobs. At the time
            of hearing held in this matter, Wife was employed by
            Stallion Oilfield Services, as an accounts receivable
            clerk, with an annual salary of $24,630. Wife secured
            employment with Stallion Oilfield Services in 2015.

            Husband, born January 5, 1962, resides at
            1572 Jefferson Road, Jefferson, Pennsylvania, 15344,
            which is the marital residence.      Husband has a
            High School Diploma, having graduated in 1980.
            Husband is employed by Southwestern Pennsylvania
            Water Authority, where he has been employed since
            1982. At the time of hearing, evidence was presented
            which showed that Husband had gross earnings from
            his employment of $85,300 for the 2016 tax year and
            $96,424 for the 2017 tax year. Husband also receives
            $100 per month for his services as a board member
            on the Southwestern Pennsylvania Water Authority
            Board, and $450 per month rental income from a
            rental property located at 200 Pine Street, Jefferson,



                                     -3-
J. A02036/20


          Pennsylvania,   which   was    purchased   during   the
          marriage.

          The parties married in August 1984, and lived in a
          home that Husband owned in Khedive, Pennsylvania.
          Subsequently, this home was sold and on
          September 4, 1992, the parties, using the proceeds
          from the      sale    of the     Khendive   residence
          (approximately $32,500), purchased, with Husband’s
          parents (David G. Knight and Rose Marie Knight), the
          marital residence located at 1572 Jefferson Road,
          Jefferson, Pennsylvania, which included a farmhouse
          and 84.33 acres of land. Husband’s Father offered to
          pay the remaining purchase price in order that the
          parties would not need to obtain a mortgage.
          Therefore, he and his wife’s name was included on the
          deed. Husband’s Father and Mother, however, never
          resided on the property. By deed dated April 13,
          2009, the parties and Husband’s father obtained from
          Consolidation Coal Company a 26.976 acre tract of
          land that adjoins the 1572 Jefferson Road property for
          Consol    mining    under    84.33    acres  of   the
          1572 Jefferson Road property. Therefore, the marital
          residence now consists of 111.31 acres.

          During the marriage, and on July 31, 2006, a rental
          property, located at 200 Pine Street, Jefferson,
          Pennsylvania was purchased and conveyed to
          Husband and his father. This property, at the time of
          the hearing, was leased for $400.00 per month to a
          floral shop, which occupied the top floor. The bottom
          floor or garage area was rented as vehicle storage,
          with a storage charge of $25.00 per month per
          vehicle.    At the time of hearing, Husband was
          receiving $50 per month for storage rental of two (2)
          vehicles.

          In acquiring the rental property, Wife, Husband, and
          Husband’s father executed a mortgage document, on
          July 14, 2006, encumbering the marital residence for
          $20,000.00. The original settlement agreement for
          the purchase of the rental property prepared listed the
          borrowers (purchasers) of the property as Husband
          and Wife. On July 28, 2006, Husband contacted the


                                   -4-
J. A02036/20


          attorney handling the real estate transaction and
          requested that the settlement sheet and Deed be
          amended to delete Wife’s name from both documents
          and instead add his father’s name to the documents.
          Wife was unaware of Husband’s action in this regard.
          Husband has received all income from the rental
          property and the loan secured on the marital
          residence has been satisfied in full by the parties. The
          marital residence at the time of hearing had no
          mortgage.

          On November 26, 2007, the parties and Husband’s
          Father (a Widower) entered into an Oil and Gas Lease
          with Atlas America for the 84.33 acres at the
          1572 Jefferson Road property.

          On October 31, 2007, Husband filed for divorce. Wife
          moved out of the marital residence approximately
          September or November 2008 and sublet an
          apartment from her friend, Donna Koller, in
          Waynesburg, until approximately May 2009. In June
          2009, Wife moved into her brother’s trailer at
          430 Patterson Run Road, Waynesburg, Pennsylvania.
          In July 2009, Wife purchased the property from her
          brother for $25,000. The property is comprised of
          two acres of land and the 1980 trailer. Wife continued
          to reside at that premise until the trailer was
          destroyed by fire in August 2011.

          As a result of the fire, Wife received an insurance
          settlement check in the amount of $20,000.00.
          Husband cleared the burnt debris and developed
          rental lots on the acreage for the placement of camper
          trailers by pipeline workers. Husband provided to
          Wife the camper trailer rental income received from
          the rentals during the time frame the parties used the
          property for camper unit rental.

          After the trailer burned, Husband and Wife discussed
          Wife moving back to the farm, and Husband
          acknowledged that Wife could have moved back to the
          farm at that time. Husband supported Wife’s decision
          to partially move in with her Mother to assist with her



                                   -5-
J. A02036/20


          care, and partially live at the marital residence, limited
          usually to week-ends.

          On August 25, 2011, the parties began marriage
          counseling with Keith L. Reider, Ed.D. This counseling
          lasted approximately four (4) months.               On
          November 22, 2001, Husband purchased new
          wedding rings which he gave to Wife. Wife at this time
          continued primarily to live with her Mother.
          Nonetheless, the parties vacationed together with
          their family, attended community outings, and
          participated in everyday familial interactions,
          including intervals of cohabitation at the marital
          residence.

          On May 31, 2012, while attending a “Steam Show”
          with their grandson, the parties had a verbal
          altercation, which resulted in the parties leaving by
          separate modes of transportation, and Wife returning
          her wedding rings to Husband.

          Wife resumed primary residency with her Mother.
          Nonetheless, the parties continued to eat meals
          together, attend movies and concerts together, have
          sexual relations, and accompany one another to
          family events and vacations.

          In December 2015, Wife moved back into the marital
          residence permanently. The move to the marital
          residence initially was to be temporary, due to
          relatives coming to stay at the home of Wife’s Mother
          over the Holidays, which resulted in overcrowding.
          Wife, however, remained at the marital residence until
          she filed her Complaint in Divorce July 5, 2016. She
          left the marital residence permanently on July 28,
          2016. On December 21, 2016, [the trial c]ourt
          entered an Order, by stipulation of the parties, which
          directs Husband to pay Wife $1,300 per month in
          spousal support. This Order remains valid this date.

          Prior to Wife filing for divorce, and on June 25, 2016,
          a mobile home was purchased from the Carl Barciesi
          Estate at auction and placed on the 430 Patterson
          Road Property for Wife. Although the sales contract


                                    -6-
J. A02036/20


            lists the buyers as [Husband and Wife], it is
            undisputed that the parties and Husband’s Father
            attended the auction and Husband’s Father paid by
            check the full purchase price with his personal funds.

            During the summer of 2017, the parties and
            Husband’s Father entered into an oil and gas pipeline
            right-of-way conveyance relative to the marital
            residence property[.]        The parties received
            $150,000.00 as consideration for the conveyance.
            Husband’s Father received $75,000.00 for his one-half
            interest in the property and Husband and Wife each
            received $37,500.00 their one-fourth (¼) interest of
            the proceeds received pursuant to this agreement.

Trial court opinion and order, 6/25/19 at 4-11.

      On June 25, 2019, the trial court approved and adopted the master’s

report by opinion and order entered June 25, 2019.        The trial court then

entered the divorce decree on June 26, 2019.

      On July 10, 2019, and prior to the expiration of the 30-day appeal period

set forth in Pa.R.A.P. 903(a), the trial court entered an order that terminated

and vacated Wife’s $1,300 per month spousal support2 due to entry of the

divorce decree. (Order of court, 7/10/19.3) On July 10, 2019, Husband filed

his notice of appeal; on July 23, 2019, Wife filed her notice of cross-appeal of

the divorce decree. By separate orders entered July 29, 2019, the trial court




2 The record reflects that the trial court, upon stipulation of the parties,
entered a spousal support order on December 21, 2016 that required Husband
to Pay Wife $1,300 per month in spousal support. (Order of court, 12/21/16.)

3 The July 10, 2019 order also noted that at the time that the trial court
terminated Wife’s spousal support, Husband had overpaid Wife support in the
amount of $1,141.98. (Order of court, 7/10/19.)


                                     -7-
J. A02036/20


ordered Husband and Wife to file concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b). On August 5, 2019, Husband filed

his Rule 1925(a) statement.

      On August 9, 2019, the parties appeared before the trial court on Wife’s

petition for special relief to reinstate spousal support. The trial court took the

petition under advisement. (Trial court order, 9/30/19.) Also on August 9,

2019, Wife filed a notice of appeal of the July 10, 2019 order terminating her

spousal support, which this court docketed at No. 1214 WDA 2019.               By

per curiam order entered August 13, 2019, this court sua sponte

consolidated Husband’s and Wife’s cross-appeals of the divorce decree.

(Order of court, 8/13/19.) On August 14, 2019, Wife filed her Rule 1925(b)

statement with respect to her cross-appeal of the divorce decree.

      Thereafter, on August 22, 2019, this court entered a per curiam order

consolidating   Wife’s   appeals   docketed   at   No. 1125    WDA    2019    and

No. 1215 WDA 2019 as cross-appeals to Husband’s appeal docketed at

No. 1079 WDA 2019.         On September 5, 2019, the trial court filed its

Rule 1925(a) opinion with respect to the parties’ challenges of the divorce

decree. In that opinion, the trial court relied on its June 25, 2019 opinion and

order that approved and adopted the master’s report.                 (Trial court

Rule 1925(a) opinion, 9/5/19.)

      On September 11, 2019, the trial court ordered Wife to file a

Rule 1925(b) statement with respect to her appeal of the July 10, 2019 order



                                      -8-
J. A02036/20


that   terminated    her   spousal   support.      Wife   timely   complied.   On

September 30, 2019, the trial court filed its Rule 1925(a) opinion with respect

to Wife’s appeal of the July 10, 2019.          There, the trial court opined that

because Wife filed her notice of appeal of the July 10, 2019 order before it

ruled on her petition to reinstate spousal support, it was divested of

jurisdiction and, therefore, it refrained from issuing an advisory opinion. (Trial

court Rule 1925(a) opinion, 9/30/19 at unnumbered pages 4-5.)

       With respect to his appeal of the divorce decree, Husband raises the

following issues:

            1.      The Master ordered [Husband] to buy the real
                    estate interest of [Wife] at values determined
                    by the Master. Husband objects to having to
                    purchase [] Wife’s marital interest in the two
                    pieces of real estate. The [trial] court should
                    have directed the marital portion being an
                    undivided one-half interest in both pieces of
                    surface real estate to be sold at public auction
                    and the proceeds distributed according to the
                    [trial] court’s order.

            2.      [Husband] objects to the valuations placed on
                    the two pieces of real estate in the marital
                    estate; however, if the [trial] court simply sells
                    the properties sold at public sale and the
                    proceeds distributed; then there is no objection.

            3.      The [trial] court’s acceptance of the Master’s
                    Report failed to include a marital asset, being
                    the $20,000 in fire insurance proceeds that was
                    paid to [] Wife during the marriage and added
                    to the equitable distribution of assets.

            4.      The [trial] court failed to treat [Husband’s]
                    father’[s] loan of the monies to [Husband]



                                       -9-
J. A02036/20


                   needed to purchase a trailer for [Wife] as an
                   advancement against equitable distribution.

            5.     The [trial] court failed to treat [Husband’s] labor
                   and expenses in setting up the replacement
                   trailer (to the one that burned), advanced by
                   [Husband], as an advancement against
                   equitable distribution.

            6.     The [trial] court erred in allowing two items of
                   the marital estate’s real estate be divided on a
                   50/50 basis but found that the third piece of real
                   estate, being the parties’ oil and gas interests,
                   should be divided on a 55/45 basis[Footnote 1].

                          [Footnote 1] This error was raised
                          by Husband’s prior counsel. Upon
                          review of the record, [Husband] has
                          chosen not to brief this issue.

Husband’s brief at 70.4

      Wife raises the following issues for our review:

            [1.]   Did the trial court erroneously determine that
                   the parties[’] interest in their rental property
                   was only 50 [percent] of the value as Husband
                   underhandedly placed the property in his name
                   and his Father’s without Wife’s knowledge or
                   consent?

            [2.]   Should Wife receive 60 [percent] of the marital
                   estate rather than 55 [percent] as Husband
                   received the 111.31 acre farm, the rental
                   property worth $80,000.00, the most valuable
                   personal assets and he earns more than four
                   times the income as Wife?

4 We note that Husband appended the trial court’s opinion and the master’s
report to the beginning of his brief.       Pennsylvania Rule of Appellate
Procedure 2111 sets forth the order of the contents of an appellant’s brief and
provides that the relevant opinions are to follow the short conclusion stating
the precise relief sought. See Pa.R.A.P. 2111(a)(10). Husband violated
Rule 2111(a)(10).


                                      - 10 -
J. A02036/20



            [3.]   After a 27[-]year marriage where Wife
                   essentially was a dependent spouse, is Wife
                   entitled to alimony sufficient to cover her basic
                   needs and for a period of time until she is
                   eligible to collect retirement benefits?

            [4.]   Should the trial court have issued the order
                   terminating support 30 days after the opinion
                   and order was issued to ensure there would be
                   no appeal? Alternatively, should the divorce
                   decree have included a provision that any
                   existing spousal support order shall hereafter be
                   deemed an order for alimony pendent lite if any
                   economic claims remain pending?

Wife’s brief at 5 (full capitalization omitted).

      All of Husband’s issues and Wife’s first and second issues challenge

equitable distribution. A trial court has broad discretion when fashioning an

award of equitable distribution. Dalrymple v. Kilishek, 920 A.2d 1275, 1280

(Pa.Super. 2007). Our standard of review when assessing the propriety of an

order effectuating the equitable distribution of marital property is “whether

the trial court abused its discretion by a misapplication of the law or failure to

follow proper legal procedure.” Smith v. Smith, 904 A.2d 15, 19 (Pa.Super.

2006) (citation omitted). We do not lightly find an abuse of discretion, which

requires a showing of clear and convincing evidence. Id. This court will not

find an “abuse of discretion” unless the law has been “overridden or misapplied

or the judgment exercised” was “manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill will, as shown by the evidence in the certified

record.” Wang v. Feng, 888 A.2d 882, 887 (Pa.Super. 2005). In determining



                                      - 11 -
J. A02036/20


the propriety of an equitable distribution award, courts must consider the

distribution scheme as a whole. Id. “[W]e measure the circumstances of the

case against the objective of effectuating economic justice between the parties

and achieving a just determination of their property rights.”           Schenk v.

Schenk, 880 A.2d 633, 639 (Pa.Super. 2005) (citation omitted).

            Moreover, it is within the province of the trial court to
            weigh the evidence and decide credibility and this
            Court will not reverse those determinations so long as
            they are supported by the evidence. We are also
            aware that a master’s report and recommendation,
            although only advisory, is to be given the fullest
            consideration, particularly on the question of
            credibility of witnesses, because the master has the
            opportunity to observe and assess the behavior and
            demeanor of the parties.

Childress v. Bogosian, 12 A.3d 448, 445-446 (Pa.Super. 2011) (quotation

marks and internal citations omitted).

      In his first and second issues, Husband challenges the valuations of the

properties that he was awarded; specifically, the rental property at 200 Pine

Street (“rental property”) and the marital residence (“marital residence”)

(collectively, the “properties”).   Husband also contends that because the

properties were jointly owned with Husband’s father,5 they should have been

valued as a divided one-half interest for purposes of equitable distribution.

Husband further complains that the trial court abused its discretion in ordering




5 We note that the record reflects that Husband and Wife purchased the
marital residence jointly with Husband’s parents. Husband’s mother has since
passed away.


                                     - 12 -
J. A02036/20


that he buy Wife out of her interest in the properties. In her first issue, Wife

complains that because Husband and his father fraudulently removed Wife’s

name from the deed of the rental property without her knowledge, she should

have received one-half of its entire value, as opposed to one half of the

one-half divided interest that the trial court determined to be the marital

interest.

      With respect to valuations of the properties, Husband first claims that

because he “would never pay” the values assigned, they are erroneous.

(Husband’s brief at 78.) Such a claim falls far short of producing the clear

and convincing evidence necessary to support a finding of an abuse of

discretion. “Clearly, it is within the trial court’s powers to assign a value to

the marital home or to equitably divide the value of the marital residence

between the parties. However, the valuations should be made as close as

possible to the property distribution date.” Powell v. Powell, 577 A.2d 576,

583 (Pa.Super. 1990)

      Nevertheless, we note that the record reflects that Husband and Wife

retained their own appraisers. Wife retained Gwen Nicholson who appraised

both properties under two approaches – the sales comparison approach and

the cost approach. (Notes of testimony, 1/10/18 at 6-36.) Husband retained

Gregory Sprowls to appraise the marital residence, but he did not retain an

appraiser to value the rental property.       Mr. Sprowls appraised the marital

residence under the sales comparison approach and the cost approach. (Id.



                                     - 13 -
J. A02036/20


at 100-124.) Both appraisers submitted appraisals of the marital residence

and testified at length at the master’s hearing.     Ms. Nicholson valued the

marital residence at $375,000 under the sales comparison approach and

$400,000 under the cost approach. Mr. Sprowls valued the marital residence

at $235,000 under the sales comparison approach and $239,477 under the

cost approach. The master accepted Ms. Nicholson’s appraisal of $375,000

under the sales approach with respect to the marital residence.       (Master’s

report, 8/1/18 at 11,6 ¶ 14).

      With respect to the rental property, Ms. Nicholson utilized the sales

comparison approach and valued the rental property at $80,000. Husband

did not offer a relevant appraisal of the rental property7 and did not present

any testimonial evidence of such value at the hearing. The master accepted

Ms. Nicholson’s appraisal of the rental property.

      In adopting the master’s report, the trial court noted that Husband’s

complaints regarding the appraised value of the marital residence amounted

to an attack on the master’s credibility determinations. (Trial court opinion,

6/25/19 at 39.) We agree and discern no abuse of discretion in the trial court’s




6 We note that the pages of the master’s report are not numbered. For ease
of reference, we assigned corresponding numbers to the unnumbered pages.

7 The record reflects that Husband offered a June 25, 2009 appraisal of the
rental property performed by Joseph Koval on behalf of Wife. At the hearing,
Husband’s counsel stated that he was not offering the June 25, 2009 appraisal
to prove the value of the rental property, but, rather, to show that Wife
obtained the appraisal at that time. (Notes of testimony, 1/9/18 at 128-129.)


                                     - 14 -
J. A02036/20


adoption of the master’s appraised value of the marital residence.         With

respect to the appraised value of the rental property, and notwithstanding the

fact that Husband failed to present any evidence of its value, we discern no

abuse of discretion in the trial court’s adoption of the Wife’s appraised value

of the rental property.

      Husband further complains that because Husband and Wife owned the

properties8 with Husband’s father9 and because their marital interest was a

divided one-half interest of the whole, the value of the properties must be the

divided one-half interest of the whole for equitable distribution purposes. By

way of example, with respect to the marital residence, Husband contends that

because the marital interest in the property was one-half of the $375,000

appraised value adopted by the trial court, the value of the marital residence

for equitable distribution purposes must be $187,500, which must be divided

and distributed between Husband and Wife.       Because Husband cites to no

legal authority to support his logic, and we certainly know of none, Husband




8We note that although Wife was not on the rental property deed, the master
and the trial court determined that one-half of the rental property was marital
property. We further note that the rental property deed reflects that Husband
and his father own the property as joint tenants with the right of survivorship.
(Notes of testimony, 1/10/18 at 14, 17, offering and then admitting into
evidence as Exhibit E Wife’s rental property appraisal report, 1/24/17 at 33.)

9 The record reflects that the marital residence is deeded to Husband, Wife,
and Husband’s parents. The deed does not reflect the grantees’ form of
concurrent ownership. (Notes of testimony, 1/10/18 at 8, 11, offering and
then admitting into evidence as Exhibit C Wife’s marital residence appraisal
report, 1/27/17 at 39.)


                                     - 15 -
J. A02036/20


waives this aspect of his argument on appeal. See Butler v. Illes, 747 A.2d

943, 944-945 (Pa.Super. 2000) (holding claims waived for failure to set forth

adequate argument concerning claim on appeal; argument lacked meaningful

substance and consisted of mere conclusory statements; appellant failed to

explain cogently or even tenuously assert how trial court abused its discretion

or made error of law). Notwithstanding waiver, we note that title alone does

not determine if an asset is marital property. Fitzpatrick v. Fitzpatrick, 547

A.2d 362, 367 (Pa.Super. 1988).

      Husband next complains that the trial court abused its discretion when

it ordered Husband to buy out Wife’s interest in the properties.       Husband

suggests that the marital interests in the properties should have been sold at

public auction and distributed.   In support, Husband relies on Barletta v.

Barletta, 485 A.2d 752 (Pa. 1984), and also cites to Brojack v. Brojack,

561 A.2d 788 (Pa.Super. 1989).

      Brojack summarized Bartletta and its progeny as follows: “Barletta

concerned personal property and under the circumstances of that case the

Pennsylvania Supreme Court required a distribution in kind of the personal

property.” Brojack, 561 A.2d at 789. “[A] distribution in kind of nondivisible

real estate is impossible to achieve.” Id.

            As to personal property, the Barletta court found that
            it should have been divided between the parties and
            not distributed to one spouse because the personal
            property “was readily severable and we believe
            capable of being divided without destroying its relative
            value.” 506 Pa. at 408, 485 A.2d at 754. The


                                     - 16 -
J. A02036/20


            assumption underlying Barletta is that the spouse
            would have to sell the personalty in order to satisfy
            the obligation under the equitable distribution order.

            After Barletta, the Superior Court decided Bold v.
            Bold, 374 Pa.Super. 317, 542 A.2d 1374 (1988). This
            Court considered a husband’s claim that the trial court
            erred in forcing him into a “buy-out” of his former
            spouse’s interest in the marital home. The panel,
            without recognizing the very real difference between
            personalty and realty, noted that under Barletta and
            Wolf v. Wolf, 356 Pa.Super. 365, 514 A.2d 901
            (1986), “a court may not resort to a buy-out remedy
            absent specific findings as to why the marital property
            cannot be divided.” Bold, 374 Pa.Super. at 322, 542
            A.2d at 1379. As neither the master nor the trial court
            in Bold made any specific findings as to why the
            marital residence could not be divided, the panel
            remanded the case, directing the trial court to proceed
            in accordance with Barletta and Wolf.

Brojack, 561 A.2d at 790.

      Here, Husband claims that the trial court abused its discretion in

requiring Husband to buy Wife out of the properties because neither the trial

court nor the master made specific findings as to why the marital interests in

the properties could not be sold at auction as required by Barletta and its

progeny. As noted by the trial court, however, “the [m]aster’s distribution of

the property is cognizant of [Husband’s f]ather’s interest in the property and

the distribution is only to the marital interest of same.” (Trial court opinion,

9/25/19 at 38.)    Indeed, in cross-examining Wife’s appraiser, Husband’s

counsel noted, and Wife’s appraiser agreed, that Husband’s father’s interest

cannot be sold by the master.        (Notes of testimony, 1/10/18 at 24-25.)

Therefore, this claim lacks merit.


                                      - 17 -
J. A02036/20


      With respect to the rental property, Wife claims that she is entitled to

one-half of its $80,000 appraised value because Husband and his father

perpetrated a fraud on her when they removed her name from the deed

immediately after the three purchased the property in 2006. Because the

appeal before us concerns equitable distribution, we decline Wife’s invitation

to review the circumstances of an alleged fraud that occurred 14 years ago

that purportedly involved Husband’s father who was not a party to the

underlying divorce proceeding and is not a party to this appeal.

      In his third issue, Husband claims that the trial court and the master

erred in not including within the marital estate the $20,000 that Wife received

in insurance proceeds after fire destroyed her mobile home. Although the trial

court agreed that the insurance proceeds were marital property, it found that

the record was insufficient to determine whether those proceeds were spent

on family and marital expenses or otherwise. (Trial court opinion, 6/25/19

at 45.) The trial court refused to speculate on how the proceeds were spent

and rejected Husband’s claim for want of evidence. (Id. at 44-45.) Indeed,

in his appellate brief, Husband baldly asserts that “Wife kept the remainder of

the proceeds” and provides no record citations to support that conclusion.

(Husband’s brief at 86-87.) We discern no abuse of discretion.

      Husband addresses his fourth and fifth issues together. (Id. at 87-88.)

Husband complains that the trial court failed to treat monies loaned to him by

his father to purchase a mobile home for Wife, as well as Husband’s labor in



                                    - 18 -
J. A02036/20


setting up the mobile home, as an advance against equitable distribution. In

his exceptions to master’s report and recommendations, Husband states that

the new trailer was purchased after the date of separation.              (Husband’s

exceptions to master’s report, 8/16/18 at 3, ¶ 7(a).) The trial court, therefore,

determined that the mobile home was not marital property, but “a gift outside

the marital estate to Wife.” (Trial court opinion, 9/25/19 at 47.) We discern

no abuse of discretion.

      Husband has abandoned his final claim of error. (See Husband’s brief

at 70 n.1 (stating that “Husband has chosen not to brief this issue.”).)

Therefore, we now turn to Wife’s remaining claims.

      In her second issue, Wife contends that she should have been awarded

60 percent of the marital estate instead of 55 percent. To support her claim

that the distribution scheme was not equitable, Wife cites to income disparity,

standard of living disparity, the length of the marriage, her present inability

to access the portion of Husband’s pension that she was awarded, and her

loss of health-care coverage through Husband’s employer.             (Wife’s brief

at 14.)

            We do not evaluate the propriety of the distribution
            order upon our agreement with the [trial] court[’s]
            actions nor do we find a basis for reversal in the [trial]
            court’s application of a single factor. Rather, we look
            at the distribution as a whole, in light of the court’s




                                     - 19 -
J. A02036/20


           overall application of the [23 Pa.C.S.A. § 3502(a)10]
           factors [for consideration in awarding equitable


10  The statutory factors relevant to equitable distribution are set forth as
follows:

           (1)     The length of the marriage.

           (2)     Any prior marriage of either party.

           (3)     The age, health, station, amount and sources
                   of income, vocational skills, employability,
                   estate, liabilities and needs of each of the
                   parties.

           (4)     The contribution by one party to the
                   education, training or increased earning power
                   of the other party.

           (5)     The opportunity of each party for future
                   acquisitions of capital assets and income.

           (6)     The sources of income of both parties,
                   including, but not limited to, medical,
                   retirement, insurance or other benefits.

           (7)     The contribution or dissipation of each party in
                   the acquisition, preservation, depreciation or
                   appreciation of the marital property, including
                   the contribution of a party as homemaker.

           (8)     The value of the property set apart to each
                   party.

           (9)     The standard of living of the           parties
                   established during the marriage.

           (10)    The economic circumstances of each party at
                   the time the division of property is to become
                   effective.

           (10.1) The Federal, State and local tax ramifications
                  associated with each asset to be divided,


                                    - 20 -
J. A02036/20


            distribution]. If we fail to find an abuse of discretion,
            the [o]rder must stand.

Childress v. Bogosian, 12 A.3d at 462 (some brackets in original; citations

and extraneous quotation mark omitted). “The trial court has the authority

to divide the award as the equities presented in the particular case may

require.” Id. (citation omitted).

       In its report, the master thoughtfully considered the equitable

distribution factors set forth in Section 3502(a) and recommended that Wife

receive 55 percent and Husband receive 45 percent of the marital estate.

(Master’s report at 22.) In making that determination, the master explained

that

            although the parties worked along-side one another in
            accumulating their marital estate, Husband had the
            greater earning capacity throughout the marriage and
            is in a better position to support himself through his
            interest in retirement and pension savings. It is the
            belief of the [m]aster that awarding a higher
            percentage of the calculated marital estate to Wife will
            effectuate economic justice between the parties as
            they move forward with their separate lives. All other
            factors previously discussed herein were also
            considered by the [m]aster in making this

                   distributed or assigned, which ramifications
                   need not be immediate and certain.

            (10.2) The expense of sale, transfer or liquidation
                   associated with a particular asset, which
                   expense need not be immediate and certain.

            (11)   Whether the party will be serving as the
                   custodian of any dependent minor children.

23 Pa.C.S.A. § 3502(a).


                                     - 21 -
J. A02036/20


            recommendation. Therefore, based on all of the
            testimony adduced at the hearing on this matter and
            after careful consideration of the statutory factors set
            forth in the Pennsylvania Divorce Code, the Master is
            convinced      that    this    is    the    appropriate
            recommendation.

Id. at 22-23.

      We have thoroughly reviewed the record in this case.             The record

supports the trial court’s adoption of the master’s report with respect to the

statutory factors and the equitable distribution scheme. We discern no abuse

of discretion.

      In her third issue, Wife claims that the alimony award is inadequate.

The record reflects that the trial court awarded Wife alimony of $500 per

month for three years after entry of the divorce decree. Wife contends that

she needs $1,300 per month for ten years.

            Following divorce, alimony provides a secondary
            remedy and is available only where economic justice
            and the reasonable needs of the parties cannot be
            achieved by way of an equitable distribution. An
            award of alimony should be made to either party only
            if the trial court finds that it is necessary to provide
            the receiving spouse with sufficient income to obtain
            the necessities of life. The purpose of alimony is not
            to reward one party and punish the other, but rather
            to ensure that the reasonable needs of the person who
            is unable to support herself through appropriate
            employment are met.

            Alimony is based upon reasonable needs in
            accordance with the lifestyle and standard of living
            established by the parties during the marriage, as well
            as the payor’s ability to pay. An award of alimony
            may be reversed where there is an apparent abuse of



                                     - 22 -
J. A02036/20


             discretion or there is insufficient evidence to support
             the award.

Kent v. Kent, 16 A.3d 1158, 1161 (citation, internal citations, and quotation

marks omitted).

      In adopting the master’s recommendation for alimony, the trial court

noted that

             after review of Wife’s [b]udget [s]heet, [it is]
             determined that Wife’s expenses are inflated with
             items that are not necessities and/or the amounts for
             necessities are excessive, i.e[.], [v]acation, [h]oliday
             [e]xpenses, [e]ntertainment, and monthly clothing
             allowance.

             . . . . Taking these figures into consideration, coupled
             with the recommended distribution award, Wife’s
             reasonable needs can be achieved by way of the
             equitable distribution award, her employment and the
             alimony award as determined by the [m]aster.

             . . . . Appropriate consideration was given by the
             [m]aster to all statutory factors,[11] including both

11 When determining the propriety of alimony, the trial court must consider all
of the following relevant statutory factors:

             (1)   The relative earnings and earning capacities of
                   the parties.

             (2)   The ages and the physical, mental               and
                   emotional conditions of the parties.

             (3)   The sources of income of both parties, including,
                   but not limited to, medical, retirement,
                   insurance or other benefits.

             (4)   The expectancies     and    inheritances   of   the
                   parties.

             (5)   The duration of the marriage.


                                      - 23 -
J. A02036/20




          (6)   The contribution by one party to the education,
                training or increased earning power of the other
                party.

          (7)   The extent to which the earning power,
                expenses or financial obligations of a party will
                be affected by reason of serving as the
                custodian of a minor child.

          (8)   The standard of living of the parties established
                during the marriage.

          (9)   The relative education of the parties and the
                time necessary to acquire sufficient education or
                training to enable the party seeking alimony to
                find appropriate employment.

          (10) The relative assets and liabilities of the parties.

          (11) The property brought to the marriage by either
               party.

          (12) The contribution of a spouse as homemaker.

          (13) The relative needs of the parties.

          (14) The marital misconduct of either of the parties
               during the marriage. The marital misconduct of
               either of the parties from the date of final
               separation shall not be considered by the court
               in its determinations relative to alimony, except
               that the court shall consider the abuse of one
               party by the other party. As used in this
               paragraph, “abuse” shall have the meaning
               given to it under section 6102 (relating to
               definitions).

          (15) The Federal, State and local tax ramifications of
               the alimony award.

          (16) Whether the party seeking alimony lacks
               sufficient property, including, but not limited to,


                                   - 24 -
J. A02036/20


             [p]arties’ employment, assets, and the equitable
             distribution award.

Trial court opinion, 6/26/19 at 30-31.

       Our review of the record demonstrates that it supports the trial court’s

factual conclusions and the alimony award. We discern no abuse of discretion.

       Wife finally claims that the trial court erred in terminating her spousal

support effective upon entry of the divorce decree because all economic claims

between the parties were not resolved. We agree. This court has explained

that

             “[u]pon entry of a decree in divorce, any existing
             order for spousal support shall be deemed an order
             for alimony pendente lite if any economic claims
             remain pending.” Pa.R.C.P. 1920.31(d).      Alimony
             pendente lite (“APL”) is defined as “[a]n order for
             temporary support granted to a spouse during the
             pendency of a divorce or annulment proceeding.”
             23 Pa.C.S.A. § 3103.     Pursuant to 23 Pa.C.S.A.
             § 3702, alimony pendente lite is allowable to either
             spouse during the pendency of the action.

             However, “[t]he award of APL is not dependent upon
             the status of the parties but on the state of the
             litigation. This means, in theory, that the APL

                   property distributed under Chapter 35 (relating
                   to property rights), to provide for the party’s
                   reasonable needs.

             (17) Whether the party seeking alimony is incapable
                  of    self-support    through     appropriate
                  employment.

23 Pa.C.S.A. § 3701(b).

      The duration of the alimony award must be reasonable under the
circumstances. Id. at 3701(c).


                                     - 25 -
J. A02036/20


            terminates at the time of divorce which usually
            concludes the litigation.” DeMasi v. DeMasi, 408
            Pa.Super. 414, 597 A.2d 101, 104 (Pa. Super. 1991).
            In DeMasi, our Court held that

                  a divorce is not final for purposes of APL
                  until appeals have been exhausted and a
                  final decree has been entered. Thus,
                  while APL typically ends at the award of
                  the divorce decree, which also should be
                  the point at which equitable distribution
                  has been determined, if an appeal is
                  pending     on    matters    of  equitable
                  distribution, despite the entry of the
                  decree, APL will continue throughout the
                  appeal process and any remand until a
                  final [o]rder has been entered.

Prol v. Prol, 840 A.2d 333, 335 (Pa.Super. 2003) (some internal quotations

and citations omitted; emphasis in original).

      Here, the trial court abused its discretion when it terminated Wife’s

spousal support before the expiration of the 30-day appeal period during

which period Husband filed an appeal challenging equitable distribution. As a

result of Husband’s appeal, the pendency of the economic claims between the

parties remained and Wife was and is entitled to receive alimony

pendente lite until appeals on those economic claims have been exhausted.

Therefore, we vacate the trial court’s July 10, 2019 order and remand for

further proceedings.

      Decree affirmed. July 10, 2019 order terminating Wife’s spousal support

vacated. Case remanded. Jurisdiction relinquished.




                                    - 26 -
J. A02036/20


     Shogan, J. joins this Memorandum.

     Olson, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2020




                                    - 27 -